Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 06, 2018

The Court of Appeals hereby passes the following order:

A18D0545. JANICE LONG-HATEF v. U.S. BANK, NA, AS TRUSTEE.

      This is a dispossessory action brought by U.S. Bank, NA, as Trustee, against
Janice Long-Hatef. The magistrate court issued a writ of possession in favor of U.S.
Bank on June 29, 2018, and Long-Hatef filed this pro se application for discretionary
appeal on July 9, 2018. We, however, lack jurisdiction.
      Generally, “[t]he only avenue of appeal available from [a] magistrate court
judgment is provided by OCGA § 15-10-41 (b) (1), which allows for a de novo appeal
to the state or superior court.” Handler v. Hulsey, 199 Ga. App. 751, 751 (406 SE2d
225) (1991). This Court may only address magistrate court matters that already have
been reviewed by the state or superior court. See Westwind Corp. v. Washington Fed.
S & L Assn., 195 Ga. App. 411, 411 (1) (393 SE2d 479) (1990); see also OCGA § 5-
6-35 (a) (1), (a) (11). Here, the only order in the application materials was issued by
the magistrate court, and it has not been reviewed by a state or superior court.
      Moreover, ordinarily, an application for discretionary appeal must be filed
within 30 days of entry of the order sought to be appealed. OCGA § 5-6-35 (d). The
underlying subject matter of an appeal, however, controls over the relief sought in
determining the proper appellate procedure. Rebich v. Miles, 264 Ga. 467, 467-468
(448 SE2d 192) (1994). The underlying subject matter here is a dispossessory action.
OCGA § 44-7-56 provides that an appeal from any dispossessory judgment must be
filed within seven days of the date the judgment was entered. See Ray M. Wright,
Inc. v. Jones, 239 Ga. App. 521, 522-523 (521 SE2d 456) (1999). Because Long-
Hatef’s application was filed 10 days after the magistrate court’s order was entered,
this application is untimely. Accordingly, this application is hereby DISMISSED.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        08/06/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.